Title: To John Adams from Ferdinand Grand, 17 February 1779
From: Grand, Ferdinand
To: Adams, John


     
      
       Wednesday evening 17? February 1779
       
      
     
     Mr. Grand has the honour of paying his respects to the Honorable Mr. Adams and begs leave to observe to him that the général Account he requires Since his arrival untill Mr. Franklin’s new Commission would not agree with all those he has furnishd in that Interval and which being a Series of Accounts united together would be in Contradiction with that required.
     It is not possible to dissect in this manner the général Accounts by making particular ones without being exposed to several inconveniencies, besides the Accounts that à Merchant furnishes must agrée with thosè thàt may have been already furnishd and his books, which it is not possible to do with the Account Mr. Adams desires, but this difficulty can be raised and Mr. Adams’ intentions equally fulfilld by furnishing Copies of the général Accounts and observing to distinguish by Mr. Adams’ name those Articles that the He has authorised by his Signature from those where he is not mentiond which will form a compleat Account, both General and Particular.
    